Old Line Bancshares September 12, 2012 Mr. Amite Pande Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C.20549 Re: Old Line Bancshares, Inc. Form 10-K for the period ended December 31, 2011 Filed March 30, 2012 File No.000-50345 Dear Mr. Pande: We are in receipt of your letter dated August 15, 2012 providing comments on the referenced filing for Old Line Bancshares, Inc. (“Bancshares”).Our responses are set forth below and are keyed to the staff’s comment letter.Each response is preceded by the Staff’s comments as numbered in the Staff’s letter.Bancshares’ filings beginning with its Form 10-Q for the quarter ended September 30, 2012 will include disclosures that are consistent with the disclosures provided below. December 31, 2011 Form 10-K Management’s Discussion and Analysis of Financial Condition, page 29 1. Please revise future filings to discuss how your accounting for loans acquired with deteriorated credit quality impacts your credit metrics and trends.Specifically identify the credit metrics and trends most impacted and discuss the comparability between periods and with other institutions.Also, discuss how you classify these loans as non-accrual, impaired loans > 90 days and accruing, or as troubled debt restructuring.For example, if MB&T classified a loan as non-accrual impaired, etc. at the acquisition date, explain if you continued to use the classification for the loan or if you considered all acquired impaired loans to be accruing, non-impaired and/or current. RESPONSE: We note the Staff’s comment and will comply in future filings by adding the following note below the Allowance for Loan Losses table on page 39 in the Provision for Loan Losses section of the Management Discussion and Analysis. Generally accepted accounting principles require that we record acquired loans at fair value.In 2011, we recorded the loans acquired from MB&T at fair value.The fair value of the acquired loans includes expected loan losses, and there is no loan loss allowance recorded for acquired loans at the time of acquisition.Accordingly, the existence of the acquired loans reduces the ratios of the allowance for loan losses to total gross loans and the allowance for loan losses to non-accrual loans, and this measure is not directly comparable to prior periods.Similarly, net loan chargeoffs are normally reduced for acquired loans since we recorded these loans net of expected loan losses.Therefore, the ratio of net-chargeoffs during the period to average loans outstanding during the period is reduced as a result of the existence of acquired loans, and the measures are not directly comparable to prior periods.Other institutions may not have acquired loans, and therefore there may be no direct comparability of these ratios between and among other institutions. 1525 Pointer Ridge Place, Bowie, MD20716 301-430-2500·FAX:(301) 430-2599 Member FDIC The accounting guidance also requires that if we experience a decrease in the expected cash flows subsequent to the acquisition date, that we establish an allowance for loan losses for those acquired loans with decreased cash flows.At June 30, 2012 and December 31, 2011, there was an allowance of $468,121 and $47,635, respectively, as a result of a decrease in the expected cash flows subsequent to the acquisition date.Other institutions may not have acquired loans or they may not classify these loans as non-accrual, and therefore there may be no direct comparability of these ratios between and among other institutions. Further, we will also more clearly enhance the narrative section of the Provision for Loan Losses discussion to clarify that at the date of the acquisition all loans we acquired from MB&T were classified by risk rating and type to comply with Bancshares’ classifications.We will further explain that we classified the acquired loans as impaired if they were not performing according to their contractual terms.We will also outline that we classify acquired troubled debt restructurings as a troubled debt restructuring if the restructuring constituted a concession to the original contractual terms and the debtor is experiencing financial difficulties. We will also add the following footnote to page 51 under the table labeled “Non-Accrual Loans:” Generally accepted accounting principles require that we record acquired loans at fair value which includes a discount for loans with credit impairment.These loans are not performing according to their contractual terms and meet our definition of a non-performing loan.The discounts that arise from recording these loans at fair value were due to credit quality.Although we do not accrue interest income at the contractual rate on these loans, we may accrete these discounts to interest income as a result of pre-payments that exceed our expectations or payment in full of amounts due even though we classify them as non-accrual. 2. We note your disclosures on page 98 and Note 2 related to acquired impaired loans in the Maryland Bankcorp acquisition.Please revise future filings to include all of the required disclosures related to purchased credit impaired loans including the following: a. Disclose the amount of accretable yield at the beginning and end of the period, reconciled for additions, accretion, disposals of loans, and reclassifications to or from nonaccretable difference during the period.Refer to ASC 310-30-50-2.a.2 for guidance. b. Disclose the contractually required payments receivable, cash flows expected to be collected, and fair value at the acquisition date for loans accounted for under ASC 310-30.Refer to ASC 310-20-50-2a. 3 for guidance. RESPONSE:We will comply with the staff’s comment by adding the following disclosure in the discussion on page 98 and Note 2. At our acquisition of Maryland Bankcorp, Inc., we recorded all loans acquired at the estimated fair value on their purchase date with no carryover of the related allowance for loan and lease losses.On the acquisition date, we segregated the loan portfolio into two loan pools, performing and non-performing. 2 We had an independent third party determine the price that we could receive to sell approximately 1,400 performing loans totaling $178.1 million in an orderly transaction between market participants as of the measurement date (fair value).These performing loans were segregated into five individual pools, personal loans, credit lines, business loans and real estate loans.This valuation also assumed that the sale occurred in the principal or most advantageous market for the loan.Market participants were assumed to have reasonable knowledge of the relevant facts of the asset or liability as it relates to its value between buyers and sellers with neither under any compulsion to buy, sell or liquidate.The effect of this fair valuation process was a net premium of $3.1 million at acquisition. We then adjusted these values on a level yield basis for inherent credit risk within each pool which resulted in a total non-accretable credit adjustment of $2.0 million.During the valuation process, we also determined that eight business loans totaling $1.8 million and 13 real estate loans totaling $3.8 million, all of which were risk rated four at the acquisition date, were also impaired and required an additional non-accretable credit adjustment of $279,348 and $510,064, respectively. We also individually evaluated nine impaired business loans totaling $536,144 and 53 real estate loans totaling $30.1 million to determine the fair value as of the April 1, 2011 measurement date.In determining the fair value for each individually evaluated impaired loan, we considered a number of factors including the remaining life of the acquired loans, estimated prepayments, estimated loss ratios, estimated value of the underlying collateral and net present value of cash flows we respect to receive, among others.As required, we accounted for these acquired loans in accordance with guidance for certain loans acquired in a transfer when the loans have evidence of credit deterioration since origination and it is probable at the date of acquisition that the acquirer will not collect all contractually required principal and interest payments.The difference between contractually required payments and cash flows we expect to collect is the non-accretable difference.Subsequent negative differences to the expected cash flows will generally result in an increase in the non-accretable difference which would increase our provision expense and decrease net interest income after provision expense.Subsequent collection of payments on these loans that exceeds our expected cash flows will cause an increase in cash flows that will result in a reduction to the non-accretable difference, which would increase interest revenue. In general, for the impaired business loans, we determined that the fair value was equivalent to the current contract value adjusted for credit impairment.We estimated this credit impairment based on the prior portfolio experience, repayment history of the individual loan, strength of the guarantor(s) and other factors.We applied this adjustment on a level yield basis to the respective pools of loans. Subsequent negative differences to the expected cash flows will generally result in an increase in the non-accretable difference which would increase our provision expense and decrease net interest income after provision expense.Subsequent collection of payments on these loans that exceeds our expected cash flows will cause an increase in cash flows that will result in a reduction to the non-accretable difference, which would increase interest revenue.In specific instances, we determined that the loan had no value due to its prior prepayment history, lack of collateral or other factors.In these cases, we accrete any payments received to interest income. In general, for the impaired real estate loans, we determined that the fair value was equivalent to our cash flow expectations related to the sale of the loan or the underlying collateral.In order to determine the fair value, we estimated the value of the underlying collateral based on appraisals, evaluations, site visits and tax assessments.We then determined the estimated expenses to foreclose on the property and subsequently sell it.We then determined the fair value of the loan using a discounted cash flow calculation.We evaluate these loans quarterly to ensure that in no instances does the carrying value of the loan exceed our initial investment or that there is no decrease or increase in our expectations regarding cash flows.Subsequent negative differences to the expected cash flows will generally result in an increase in the non-accretable difference which would increase our provision expense and decrease net interest income after provision expense.Subsequent collection of payments on these loans that exceeds our expected cash flows will cause an increase in cash flows that will result in a reduction to the non-accretable difference, which would increase interest revenue.In specific instances, we determined that the loan had no value due to its prior payment history, lack of collateral or other factors.In these cases, we reclass any payments received to accretable yield and accrete these payments to income.We also reclass amounts to accretable yield when we receive payment in full on a loan. 3 The following table outlines the contractually required payments receivable, cash flows we expect to receive, non-accretable credit adjustments and the accretable yield for all acquired impaired loans as of the acquisition date. April 1, 2011 Contractually Required Payments Receivable Non-Accretable Credit Adjustments Cash Flows Expected To Be Collected Loans Receivable Impaired Individually Evaluated (1) Business Loans Risk Rated 4 at acquisition $ Business Loans Risk Rated 5 at acquisition Business Loans Risk Rated 6 at acquisition Total Business Loans Individually Evaluated Real Estate Loans Risk Rated 4 at acquisition Real Estate Loans Risk Rated 5 at acquisition Real Estate Loans Risk Rated 6 at acquisition Total Real Estate Loans Individually Evaluated Total Impaired Loans Individually Evaluated Initial Calculation of Nonaccretable Difference Contractually required payments receivable $ Less:Cash flows expected to be collected ) Non-accretable difference $ Initial Calculation of Accretable Yield Cash flows expected to be collected $ Less:Initial investment ) Accretable yield $
